Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 1 of 12 Page ID #:505



  1 C. D. Michel – SBN 144258
    Anna M. Barvir – SBN 268728
  2 Tiffany D. Cheuvront – SBN 317144
  3 MICHEL & ASSOCIATES, P.C.
    180 East Ocean Blvd., Suite 200
  4 Long Beach, CA 90802
    Telephone: 562-216-4444
  5 Facsimile: 562-216-4445
  6 cmichel@michellawyers.com
  7 Attorneys for Plaintiffs
  8
                          UNITED STATES DISTRICT COURT
  9
 10                     CENTRAL DISTRICT OF CALIFORNIA

 11
      NATIONAL RIFLE ASSOCIATION              Case No.: 2:19-cv-03212 SVW (GJSx)
 12   OF AMERICA; JOHN DOE,
                                              PLAINTIFFS’ REPLY TO
 13                            Plaintiffs,    DEFENDANTS’ OPPOSITION TO
                                              PLAINTIFFS’ MOTION FOR
 14               vs.                         PRELIMINARY INJUNCTION
 15
      CITY OF LOS ANGELES, ERIC               Hearing Date:   July 22, 2019
 16   GARCETTI, in his official capacity as   Hearing Time:   1:30 p.m.
      Mayor of City of Los Angeles;           Courtroom:      10A
 17   HOLLY L. WOLCOTT, in her official       Judge:          Hon. Stephen V. Wilson
 18   capacity as City Clerk of City of Los
      Angeles; and DOES 1-10,
 19
                               Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28


        REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 2 of 12 Page ID #:506



  1                                     INTRODUCTION
  2         The City does not try to argue that the Ordinance survives heightened scrutiny.
  3 Instead, it asserts that the Ordinance does not implicate First Amendment activity
  4 because the law affects only businesses that contract with or provide business
  5 discounts to NRA or its members. But that description ignores the Ordinance’s true
  6 scope, as well as the inherently expressive nature of NRA’s advocacy that the
  7 Ordinance intentionally targets to diminish it.
  8         The Ordinance does not only reach businesses interacting with NRA for
  9 economic purposes. It reaches all contracts with and sponsors of NRA, a membership
 10 organization whose main purpose is core First Amendment conduct: political
 11 advocacy. The Ordinance’s definition of “sponsorship” includes political
 12 contributors, and its undefined term “contracts” sweeps up various relationships,
 13 including memberships. The First Amendment protects against disclosure of
 14 organizations’ members and contributors, especially disfavored ones.
 15         Even if the Ordinance were as narrow as the City contends, because it
 16 intentionally targets speech and expressive activity, not only does it implicate the
 17 First Amendment, but is subject to a facial challenge. Once it is established that the
 18 Ordinance affects First Amendment activity, the City has no defense—Plaintiffs
 19 necessarily prevail. And even if the City were correct that the Ordinance does not
 20 implicate First Amendment activity, it still violates the Equal Protection Clause
 21 because it is treating contractors, like Plaintiff Doe, differently than others with no
 22 rational basis for doing so that does not involve improperly targeting NRA’s speech
 23 for negative treatment. Plaintiffs are thus likely to succeed on the merits.
 24         Issuance of a preliminary injunction would stop the ongoing irreparable harm
 25 Plaintiffs suffer by having their constitutional rights violated, which vindication of
 26 constitutional rights will also benefit the public, while placing virtually no burden on
 27 the City. One should thus immediately issue precluding the City from enforcing the
 28 Ordinance pending final resolution of this matter.

                                     1
        REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 3 of 12 Page ID #:507



  1                                        ARGUMENT
  2 I.      Plaintiffs Assert Both Facial and As Applied Challenges
  3         The City argues that Plaintiffs assert only facial challenges here. Defs.’ Opp’n
  4 Mot. Prelim. Inj., (“Defs.’ Opp’n”) 5-6. It also argues that of the two types of facial
  5 challenges—unconstitutional in all applications or overbroad—Plaintiffs assert only
  6 the former. Id. at 6. The City is wrong on both scores.
  7         First, while Plaintiffs do assert facial challenges, they repeatedly make clear in
  8 their complaint that they also challenge the Ordinance’s impact as applied to specific
  9 contractors, including Plaintiff Doe. Compl. ¶¶ 4, 5, 6, 7, 56, 60-61, 65, 69-70, 83,
 10 85-87, 92, 95, 101, 103, 105, 106, 110. Plaintiffs simply argue, as is common
 11 practice, that the Ordinance is facially unconstitutional but, in the case the Court
 12 disagrees, it is at least unconstitutional as applied to Plaintiff Doe. See Foti v. City of
 13 Menlo Park, 146 F.3d 629, 635 (9th Cir. 1998)).
 14         Second, Plaintiffs assert both types of facial challenges. “[T]here must be a
 15 realistic danger that the statute itself will significantly compromise recognized First
 16 Amendment protections of parties not before the Court for it to be facially challenged
 17 on overbreadth grounds.” Members of City Council of City of Los Angeles v.
 18 Taxpayers for Vincent (1984) 466 U.S. 789, 801. As the complaint makes clear,
 19 Plaintiff NRA brings this lawsuit in defense of its countless supporters affected by the
 20 Ordinance. See, e.g., Compl. ¶¶ 3-4, 30, 67. The Ordinance is also subject to facial
 21 challenge because, as explained, it intentionally targets Plaintiffs’ speech for negative
 22 treatment in a way that chills association and speech. See Foti, 146 F.3d at 640.
 23 II.     Plaintiffs Are Likely to Succeed on the Merits on All Claims
 24         A.     The Ordinance Burdens Protected Speech and Expression
 25         The City says that the “Ordinance does not require a potential City contractor
 26 to disclose whether it is a member or supporter of the NRA,” but applies only to
 27 people “entering into contracts and providing business discounts.” Defs.’ Opp’n 7.
 28 The City argues that such is not speech, it is non-expressive conduct that does not

                                       2
          REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 4 of 12 Page ID #:508



  1 implicate First Amendment concerns. Id. But the City’s narrow view of what
  2 activities trigger compliance is unsupported by the Ordinance’s text. Compl., Ex. 9, at
  3 3. And precedent contradicts the City’s limited view of the First Amendment’s reach.
  4         It is well settled that both memberships in and contributions to political
  5 advocacy groups are expressive activities deserving of First Amendment protection.
  6 See, e.g., NAACP v. State of Alabama ex rel. Patterson (NAACP), 357 U.S. 449
  7 (1958); Buckley v. Valeo, 424 U.S. 1 (1976). The Ordinance requires any “Person”—
  8 which includes individuals—to disclose all “contracts with or Sponsorships of the
  9 NRA.” Compl., Ex. 9 at 3. Because it does not define “contracts,” the common
 10 meaning of that term applies. United States v. Fitzgerald, 882 F.2d 397, 398 (9th
 11 Circuit 1989). That brings within its reach all kinds of support for NRA, including
 12 memberships. See Martin v. Town & Cty. Devel., Inc., 230 Cal. App. 2d 422 (1964).
 13         Even if the Ordinance does not apply to NRA memberships, it contemplates at
 14 least some types of contributions to NRA. For example, if a “Person” entered into a
 15 contract with NRA to donate funds as long as the funds are used for a particular
 16 political issue or litigation, there is no reasonable interpretation of the Ordinance that
 17 would not require the person to disclose such an expressive contribution as a
 18 “contract” with NRA. “Sponsorships” could likewise constitute expressive
 19 contributions. That term is defined as “an agreement [with] the NRA to provide a
 20 discount to the NRA or an NRA member of the customary costs, fees or service
 21 charges for goods of services provided by the Person to the NRA or an NRA
 22 member.” Compl., Ex. 9 at 3. As alleged in the Complaint, some businesses “donate
 23 their employees’ time to build the NRA’s membership base and share information
 24 about NRA’s programs and advocacy work.” Compl. ¶ 27. This contribution meets
 25 the Ordinance’s definition of “Sponsorship.” One could also imagine a person giving
 26 NRA a discount on a product or service for the non-commercial purpose of saving
 27 NRA money to use for its advocacy. This is undeniably protected activity.
 28         In any event, even if the State’s description of the Ordinance as affecting only

                                     3
        REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 5 of 12 Page ID #:509



  1 non-expressive conduct is accurate, the Supreme Court has applied First Amendment
  2 scrutiny to laws “directed at activity with no expressive component,” if they “impose
  3 a disproportionate burden upon those engaged in protected First Amendment
  4 activities.” Arcara v. Cloud Books, Inc., 478 U.S. 697, 704 (1986) (citing
  5 Minneapolis Star & Trib. Co. v. Minn. Comm’r of Rev., 460 U.S. 575 (1983))
  6 (explaining that the Court struck down a tax “imposed upon a nonexpressive activity”
  7 because it burdened the press). The Ordinance has the inevitable (and intended) effect
  8 of curtailing their expressive activity about NRA advocacy. See Compl., Ex. 9. At
  9 minimum, it is reasonable to assume that because of the definitional issues described
 10 above, individual contractors may fear that their membership or contributions require
 11 disclosure under the Ordinance—potentially resulting in widespread self-censorship
 12 to prevent retribution from the City or its residents. See Riley v. Nat’l Fed’n of the
 13 Blind of N.C., Inc., 487 U.S. 781, 794 (1988) (“[T]he ‘chill and uncertainty’ of
 14 disclosure requirements . . . might well ‘encourage them to cease engaging in certain
 15 types’ of First Amendment Activity.”)
 16         But that is not all. “Just as the ‘inevitable effect of a statute on its face may
 17 render it unconstitutional,’ a statute’s stated purposes may also be considered.”
 18 Sorrell v. IMS Health Inc., 564 U.S. 552, 565 (2011), (quoting United States v.
 19 O’Brien, 391 U.S. 367, 384 (1968)). The very case the City mainly relies on holds
 20 that “a facial freedom of speech attack must fail unless, at a minimum, the challenged
 21 statute is directed narrowly and specifically at expression or conduct commonly
 22 associated with expression.” Defs.’ Opp’n 7:18-8:3 (citing Roulette v. City of Seattle,
 23 97 F.3d 300, 305 (9th Cir. 1996)) (quotation marks omitted). By its express terms, the
 24 Ordinance seeks to target Plaintiffs’ speech and expressive conduct. See Compl., Ex.
 25 9. In fact, that appears to be its sole objective. Id. Specifically, in its preamble, the
 26 Ordinance identifies NRA’s effectiveness in lobbying to further a specific viewpoint
 27 that the City opposes and draws the connection between the funding NRA members
 28 and “sponsors” provide NRA. Id. It then states City’s residents, “deserve to know”

                                      4
         REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 6 of 12 Page ID #:510



  1 those facts, undeniably implying that the City wishes to expose those people to public
  2 condemnation to dissuade them from continuing to support NRA or risk losing
  3 business. Id. If the Court finds that either this purpose or effect is present here, the
  4 First Amendment is implicated.
  5
            B.     The Ordinance Violates Both the First Amendment and Equal
  6                Protection Clause
  7         In mandating the disclosure of NRA supporters like Plaintiff Doe’s political
  8 affiliations, the Ordinance violates constitutional rights under the doctrines of
  9 freedom of association, freedom of speech and from compelled speech, and equal
 10 protection under the law. “Freedoms such as these are protected not only against
 11 heavy-handed frontal attack, but also from being stifled by more subtle governmental
 12 interference.” Bates v. Little Rock, 361 U.S. 516, 523 (1960) (challenging convictions
 13 under an ordinance that required disclosure of “names of organizations’ members and
 14 contributors” that engaged in unpopular political advocacy). The City paints the
 15 Ordinance as merely regulating commercial contracts and sponsorships that do not
 16 enjoy First Amendment protections. As explained above, this is not an accurate
 17 description of the Ordinance. Instead, it is one of those subtle, but insidious, ploys
 18 governments develop to discriminate against speech and expression that the Supreme
 19 Court has warned about and disapproved of. See Id.
 20         Not only is the Ordinance therefore subject to First Amendment review, but
 21 because it discriminates against a particular viewpoint, it is “presumptively
 22 unconstitutional and may be justified only if the [City] proves [it is] narrowly tailored
 23 to serve compelling state interests;” in other words, that it satisfies strict scrutiny.
 24 Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2226 (2015). The City does not even
 25 attempt to justify the Ordinance under even intermediate scrutiny, let alone strict.
 26 And the singling out of NRA affiliated contractors for negative treatment likewise
 27 violates their rights under equal protection. This is so even if the Court were to reject
 28 Plaintiffs’ First Amendment claims. For the City has no rational basis for treating

                                      5
         REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 7 of 12 Page ID #:511



  1 NRA-affiliated contractors differently than other contractors that is unrelated to their
  2 viewpoint.
  3                1.    The Ordinance Violates the Right to Free Association
  4         The City argues that there is no associational right to contract or offer business
  5 discounts. Defs.’ Opp’n 9-12. While such relationships need not enjoy First
  6 Amendment protection, that does not mean they never can. Indeed, as explained
  7 above, the sorts of “contracts” and “sponsors” contemplated by the Ordinance include
  8 the undeniably expressive activities of membership in and contributions to an
  9 advocacy group. The City focuses on businesses, even going so far as to say that the
 10 Ordinance does not require Plaintiff Doe—as owner of a business contracting with
 11 the City that also supports NRA—to disclose his NRA membership. Id. at 11, n. 8.
 12 But the City sees only what it wants in the Ordinance, not what is there. For the
 13 Ordinance’s term “Subsidiary” expressly includes any “individual,” as being among
 14 those subject to its requirements. Compl., Ex. 9.
 15         The City’s attempt to distinguish the cases Plaintiffs rely on likewise fails.
 16 While they involve different facts—individuals forced to disclose all affiliations or
 17 organizations forced to disclose membership lists—their reasoning fits naturally here.
 18 As the City explains, compelled disclosure was problematic in those cases because it
 19 was “likely to affect adversely” peoples’ ability to “pursue their collected effort to
 20 foster beliefs.” Defs’ Opp’n 12:1-3 (citing NAACP v. Alabama, 357 U.S. 449, 462-63
 21 (1958). Just like the disclosure requirement in NAACP, the clear result (if not the very
 22 purpose) of the Ordinance is to “induce members to withdraw from the [NRA] and
 23 dissuade others from joining it because of fear of exposure of their beliefs.” 357 U.S.
 24 at 464. And, just like NAACP, under these circumstances, the disclosure requirement
 25 amounts to a “substantial restraint” on the right to freedom of association. Id. at 462.
 26         The First Amendment thus applies here, and it does not permit the intentional
 27 exposure of public contractors’ affiliations because of their views without an
 28 extremely good reason to do so. The City has no such reason.

                                     6
        REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 8 of 12 Page ID #:512



  1               2.     The Ordinance Violates the Right to Free Speech
  2         The City again argues that the First Amendment is not implicated here because
  3 the First Amendment does not protect entering into contracts and discounts. See
  4 Defs.’ Opp’n 12-14. But as explained above, the First Amendment is implicated
  5 because, at minimum, the stated purpose and the inevitable effect of the Ordinance is
  6 to harm NRA’s ability to engage in expressive activity because of its viewpoint. See
  7 Sorrell, 564 U.S. at 565. Because the City has no justification for the Ordinance that
  8 would satisfy even intermediate scrutiny, if the Court finds that the First Amendment
  9 applies, the Ordinance necessarily fails.
 10               3.     The Ordinance Unlawfully Compels Speech
 11         The City does not dispute that McIntyre v. Ohio Election Commission 514 U.S.
 12 334 (1995) holds that a speaker’s right to anonymity is protected. Instead, it argues
 13 that is only the case when the First Amendment protects the speech being compelled.
 14 See Defs.’ Opp’n 14-17. While the City is correct on that score, it errs when arguing
 15 that the Ordinance does not compel First Amendment protected speech. Indeed, as
 16 explained above, the Ordinance undeniably reaches at least some contributions made
 17 to NRA to support its political advocacy efforts. And, as the City itself concedes, not
 18 only are contributions to organizations for political purposes protected from
 19 disclosure under the First Amendment, but such disclosures are subject to the most
 20 exacting scrutiny. Id. at 16-17 (citing Buckley, 424 U.S. at 60-72; Doe v. Reed, 561
 21 U.S. 186, 194-95 (2010); Abood v. Detroit Bd. of Educ., 431 U.S. 209, 234 (1977)).
 22 The City does not even attempt to justify the Ordinance under that standard.
 23
                  4.     The Ordinance Unlawfully Retaliates Against People for
 24                      Exercising Their First Amendment Rights
 25         The City argues that the Ordinance does not retaliate against a potential
 26 contractor or NRA because of pro-gun speech, or any speech. Defs.’ Opp’n 17-18. It
 27 claims that the Ordinance merely requires a potential contractor to disclose any
 28 contract it has with or discount it provides to NRA and that the Ordinance causes no

                                     7
        REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 9 of 12 Page ID #:513



  1 boycott of NRA. Defs.’ Opp’n at 17 & n.11. But that raises the question, then, what is
  2 the purpose of the Ordinance, if not to harm contractors affiliated with NRA and thus
  3 NRA itself? Of course, the City provides no alternative explanation for its purpose,
  4 because there is none. The Ordinance, on its face, targets NRA and its supporters
  5 because of their viewpoint and related speech. That the First Amendment does not
  6 tolerate. See Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 867 (9th Cir.
  7 2016).
  8                5.     The Ordinance Violates the Equal Protection Clause
  9          The City contends that Plaintiffs’ equal protection claim is duplicative of their
 10 First Amendment claims. Defs.’ Opp’n 4:3-4, 5:25-7:2. But the City simultaneously
 11 argues that the Ordinance does not even implicate the First Amendment. Defs.’
 12 Opp’n 7:3-18:2, The City cannot have it both ways. Either the City is wrong, and the
 13 Ordinance implicates First Amendment protected activity—in which case Plaintiffs
 14 necessarily prevail for the reasons explained above. Or the City is correct—in which
 15 case Plaintiffs’ equal protection claim is not duplicative. If the latter, Plaintiffs should
 16 prevail because the City has no rational basis for treating NRA-affiliated contractors
 17 differently than any other City contractor that is not based on discriminating against
 18 NRA’s viewpoint. The City does not suggest that NRA-affiliated contractors pose a
 19 special threat to public safety or that they are incompetent at providing the services
 20 contracted for.
 21
      III.   The Remaining Factors Weigh Heavily in Favor of Preliminary Relief
 22
             A.    If Plaintiffs Are Likely to Prevail on Their Constitutional Claims,
 23                They Have Necessarily Proven Irreparable Harm
 24          “The loss of First Amendment freedoms, for even minimal periods of time,
 25 unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373
 26 (1976); see also Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012); Warsoldier
 27 v. Woodford, 418 F.3d 989, 1001 (9th Cir. 2005). So if the Court agrees that Plaintiffs
 28 have shown a likelihood of success on the merits here, Plaintiffs have necessarily met

                                      8
         REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 10 of 12 Page ID #:514



   1 this factor. The City presents nothing to rebut that presumption.
   2         First, the City’s argument that Plaintiffs have alleged only some “speculative
   3 injury” related to the “terminat[ion of] a contract with NRA, in order to secure a
   4 contract with the City,” Defs.’ Opp’n 22: 7-9, entirely misses point. Plaintiffs need
   5 not prove that people have already “ ‘end[ed] their relationships with NRA, reducing
   6 NRA’s funding and support.’ ” Defs.’ Opp’n 22:4-7 (quoting Pls.’ Mot. Prelim. Inj.
   7 10:13-15). The irreparable harm is not the draining of NRA’s financial resources.
   8 And the loss of supporters is not the relevant harm either. Instead, the harm is the
   9 very violation of Plaintiffs’ (and all contractors’) rights to be free from the insidious
  10 (and discriminatory) compelled membership disclosure that the City requires. That
  11 alone “unquestionably constitutes irreparable injury.” Melendres, 695 F.3d at 1002.
  12         Second, the City claims that Plaintiffs’ “lengthy delay” in bringing this motion
  13 undercuts their claim of irreparable harm—apparently to the point of negating the
  14 ongoing and irreparable harm to Plaintiffs’ constitutional rights. Opp’n 23:12-13.1
  15 The City relies on just two cases denying TROs and neither affirms the denial of a
  16 motion to enjoin an unconstitutional law. Defs.’ Opp’n 23:14-17. Here, the harm is
  17 the ongoing violation of Plaintiffs’ rights. And because “delay” in bringing a motion
  18 for preliminary injunction is but “a factor to be considered,” Lydo Enterps., Inc. v.
  19 City of Las Vegas, 745 F.2d 1211, 1213 (9th Cir. 1984), the brief time it took to get a
  20 motion on file is not cause to deny Plaintiffs the relief they seek, see id. (holding that
  21 a five-year delay weakened claim of irreparable harm and observing that, even then,
  22 the court is “loath to withhold relief solely on that ground”).
  23         Finally, the City attempts (unsuccessfully) to distance this case from the many
  24 binding authorities that hold that a violation of the First Amendment necessarily
  25 constitutes irreparable harm. Defs.’ Opp’n 24:11-22. Its only argument is that the
  26 observation in Klein v. City of San Clemente, 584 F.3d at 1208, that “[w]hen the
  27         1
              Plaintiffs did not wait “more than three months” to bring this motion. Defs.’
  28 Opp’n   23:20. The Ordinance, though it was signed on February 18, 2019, did not go
     into effect until April 1. Plaintiffs filed this motion less than two months later.
                                                    9
        REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 11 of 12 Page ID #:515



   1 burdened expression is political, ‘the harm is particularly irreparable’ ” does not
   2 apply because “the Ordinance does not address political speech.” Defs.’ Opp’n 24:11-
   3 12, 24:20-22. But even if none of the speech at issue were political, that would only
   4 mean that the harm is not “particularly irreparable,” Klein, 584 F.3d at 1208, not that
   5 it does not constitute irreparable harm at all.
   6
             B.     The Balance of Harms and the Public Interest Factors Tip Heavily
   7                in Plaintiffs’ Favor
   8         The City would have this Court believe that because “Plaintiffs seek to enjoin a
   9 duly enacted law passed by the representatives of the City’s residents,” Plaintiffs
  10 cannot establish that the remaining preliminary injunction factors weigh in their
  11 favor. Defs.’ Opp’n 24:5-17. Not so. Though the Court should not exercise its
  12 authority to enjoin a “duly enacted” law lightly, when the law at issue violates the
  13 constitutional rights of the People, the Court properly enjoins it. Such is the well-
  14 established law of this circuit. Ashcroft v. ACLU, 542 U.S. 656, 664-65 (2004); Doe
  15 v. Harris, 772 F.3d 563, 583 (9th Cir. 2014); Sammartano v. First Jud. Dist. Ct., 303
  16 F.3d 959, 974 (9th Cir. 2002). What’s more, the City has presented no evidence that it
  17 would be harmed by an injunction. In fact, the City has effectively conceded that it
  18 has no legitimate interest in the enforcement of the Ordinance at all—let alone one
  19 that would outweigh the constitutional rights of Plaintiffs and all those like them.
  20                                      CONCLUSION
  21         For these reasons, and those examined in Plaintiffs’ motion for preliminary
  22 injunction and opposition to the City’s motion to dismiss, the Court should grant
  23 Plaintiff’s request for preliminary relief and deny the City’s motion to dismiss.
  24 Dated: July 8, 2019                               MICHEL & ASSOCIATES, P.C.
  25
                                                       s/ Anna M. Barvir
  26                                                   Anna M. Barvir
  27                                                   Attorneys for Plaintiffs

  28

                                     10
         REPLY TO OPP’N TO PLAINTIFFS’ MOTION FOR PRELIM INJUNCTION
Case 2:19-cv-03212-SVW-GJS Document 25 Filed 07/08/19 Page 12 of 12 Page ID #:516



   1                           CERTIFICATE OF SERVICE
   2                     IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   3
     Case Name: National Rifle Association, et al., v. City of Los Angeles, et al.
   4 Case No: 2:19-cv-03212 SVW (GJSx)
   5 IT IS HEREBY CERTIFIED THAT:
   6
            I, the undersigned, am a citizen of the United States and am at least eighteen
   7 years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
     Beach, California 90802.
   8
   9        I am not a party to the above-entitled action. I have caused service of:

  10   PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                   MOTION FOR PRELIMINARY INJUNCTION
  11
     on the following party by electronically filing the foregoing with the Clerk of the
  12 District Court using its ECF System, which electronically notifies them.
  13
     Benjamin F. Chapman
  14 Los Angeles City Attorney
     200 N. Main St., Suite 675
  15 Los Angeles, CA 90012
  16 benjamin.chapman@lacity.org
        Attorneys for Defendants
  17
             I declare under penalty of perjury that the foregoing is true and correct.
  18
     Executed July 8, 2019.
  19
  20                                                s/ Laura Palmerin
                                                    Laura Palmerin
  21
  22
  23
  24
  25
  26
  27
  28


                                  CERTIFICATE OF SERVICE
